Citation Nr: 0940705	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 16, 2009 for 
the grant of a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

By rating decision dated in July 2009, the RO, in pertinent 
part, granted entitlement to TDIU and assigned an effective 
date of April 16, 2009.  In August 2009, the Veteran's 
representative submitted a post-remand brief indicating 
dissatisfaction with the effective date assigned for the TDIU 
by the July 2009 rating decision.  The Board finds that the 
August 2009 brief from the Veteran's representative 
constitutes a timely notice of disagreement with the 
effective date assigned by the July 2009 rating decision for 
the grant of TDIU.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the filing of a 
Notice of Disagreement initiates the appeal process, and that 
the failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case on the 
issue of entitlement to an effective date 
prior to April 16, 2009 for the grant of 
a total rating based on individual 
unemployability.  The veteran is reminded 
that to vest the Board with jurisdiction 
over this issue, a timely substantive 
appeal must be filed following the 
issuance of the Statement of the Case.  
If the Veteran perfects the appeal as to 
this issue, the AMC/RO should undertake 
all appropriate action.  

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

